Appeal by defendant from a sentence of the Supreme Court, Kings County, imposed May 8, 1975, upon his conviction of various drug offenses, after a jury trial. In the interest of justice, the notice of appeal is treated as a premature notice of appeal from the resentence of the same court, imposed October 8, 1975 (see CPL 460.10, subd 6). Resentence affirmed. Although technically not before us on the appeal from the resentence (see CPL 450.10), we have considered the issues raised by the defendant pro se, which are addressed to the sufficiency of the conviction, and find *1062them to be lacking in • merit. Martuscello, Acting P. J., Christ, Shapiro, Titone and Hawkins, JJ., concur.